DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendments filed 02/17/2022.

Claims 1-4, 6, 10-23 are pending and being examined.  Claims 5 and 7-9 are canceled.  Claims 1-3, 6, 10, 20 are amended and claims 21-23 are newly added with no new subject matter being introduced.

New grounds of rejection are made in light of the amendments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 10-13, 15, and 19-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Echegaray et al. (US 6165435) in view of Qi et al. (us 2012/0183467 A1).
Considering claims 1 and 15, Echegaray teaches a system for oxidizing ammonia comprising a reactor for ammonia oxidation equipped with at least one supply line for a reactant gas mixture and with at least one discharge line for a process gas; a catalyst arrangement inside the reactor, the catalyst comprising at least one transition metal (i.e., cobalt) that is not an oxide of a platinum metal (Echegaray, Fig. 2 and Col. 1 lines 43-50).
Although Echegaray teaches the ammonia oxidation reaction occurs overs platinum containing wire gauze and that a small number of plants use a cobalt based pelletized catalyst, he does not explicitly teach the catalyst comprises at least one transition metal oxide.  
However, Qi teaches platinum gauze catalysts require high reaction temperatures, are expensive and the noble metal is lost from the gauze by volatilization of platinum oxide (Qi, [0003]).  Qi teaches a catalyst with a lower cost and lower reaction temperature comprising doped transition metal oxides that are not oxides of the platinum metals, and/or mixed oxides of such transition metal oxides, wherein the mixed oxides have spinel, delafossite, perovskite or brownmillerite structure (abstract and [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use a catalyst comprising doped transition metal oxides that are not oxides of the platinum metals, and/or mixed oxides of such transition metal oxides, wherein the mixed oxides have spinel, delafossite, perovskite or brownmillerite structure.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to use a lower cost catalyst at lower reaction temperatures with a reasonable expectation of success.
Based on applicant’s disclosure, “a device for adjusting the molar ratio of oxygen to ammonia in the reactant gas stream” are the supply lines for the reactant gas mixture (i.e., adjusting amount of oxygen fed to the reactor).  Echegaray teaches a supply line for ammonia (2 of Fig. 2) and a supply line for air (1a of Fig. 2).  Thus, Echegaray teaches a device for adjusting the molar ratio of oxygen to ammonia in the reactant gas stream.
The recitation “adjusting a molar ratio of oxygen to ammonia in the reactant gas mixture of less than or equal to 1.75 mol/mol by mixing an oxygen-containing gas stream having an O2 content of <20% by volume with a chosen amount of ammonia” is the manner in which the system is operated and does not impart any additional structural limitations to the system.  The system of Echegaray having a supply line of ammonia and a supply line of air to the reactor is capable of being operated such that the molar ratio of oxygen to ammonia in the reactant gas mixture of less than or equal to 1.75 mol/mol and the supply line of air is capable of feeding any type of gas stream including an oxygen-containing gas stream having an O2 content of <20% by volume to the reactor.
The manner in which the oxygen-containing gas stream is produced does not impart any additional structural limitations to the system.  The supply line of air to the reactor of Echegaray is capable of feeding any type of gas stream including an oxygen-containing gas stream produced by a device for depleting oxygen from an oxygen-containing gas mixture via pressure swing adsorption, cryogenic decomposition, or membranes.
Echegaray teaches an absorption tower (Echegaray, Fig. 2-4).  The recitation “for absorbing NOx and forming HNO3, HNO2 or solutions of nitrates or nitrites” is a statement of purpose and does not impart any additional structural limitations to the absorption tower.  Echegaray teaches an absorption tower and his absorption tower is capable of absorbing NOx and forming HNO3, HNO2 or solutions of nitrates or nitrites.
Based on applicant’s disclosure, a device arranged between the reactor for ammonia oxidation and the absorption tower is a point wherein the two lines meet and combine (i.e., point/tee where NOx-containing gas stream combines with oxygen-containing gas stream).
Echegaray teaches a device arranged between the reactor for ammonia oxidation and the absorption tower for combining the NOx-containing process gas with an oxygen-containing gas stream by teaching oxygen/air being injected into the effluent of the ammonia converter; in the alternative, the cooler condenser of Echegaray could also be considered a device arranged between the reactor for ammonia oxidation and the absorption tower for combining the NOx-containing process gas with an oxygen-containing gas stream (Echegaray, Fig. 2).
The gas streams of Echegaray being combined with the effluent from the ammonia converter are capable of being used for any type of gas including an oxygen-containing gas stream including one that is enriched more than 25% oxygen by oxygen enrichment of air by pressure swing adsorption, cryogenic decomposition, or membranes.
It should be noted that the claim require at least one of a device arranged between the reactor for ammonia oxidation and the absorption tower or a line opening into the absorption tower for introducing a peroxide-containing gas.
Considering claims 2, 4, and 11, based on applicant’s disclosure, the outlet temperature of a product gas from the reactor is adjusted by either changing the inlet temperature of the reactor or by adjusting the amount of ammonia being fed to the reactor.  Echegaray teaches a supply line of ammonia (2 of Fig. 2) to the reactor.  Thus, Echegaray teaches a device for adjusting an outlet temperature of a product gas from the reactor (i.e., ammonia feed supply line).
The recitation “based on a concentration of ammonia in the reactant gas mixture at an inlet of the reactor” is the manner in which the system is operated and does not impart any additional structural limitations to the system.  The system of Echegaray is capable of being operated to adjust the outlet temperature of the product gas from the reactor based on the concentration of ammonia of the reactant gas mixture at an inlet of the reactor.
Considering claim 3, based on applicant’s disclosure, a device arranged between the reactor for ammonia oxidation and the absorption tower is a point wherein the two lines meet and combine (i.e., point/tee where NOx-containing gas stream combines with oxygen-containing gas stream).
Echegaray teaches a device arranged between the reactor for ammonia oxidation and the absorption tower for combining the NOx-containing process gas with an oxygen-containing gas stream by teaching oxygen/air being injected into the effluent of the ammonia converter; in the alternative, the cooler condenser of Echegaray could also be considered a device arranged between the reactor for ammonia oxidation and the absorption tower for combining the NOx-containing process gas with an oxygen-containing gas stream (Echegaray, Fig. 2).
The recitation “the oxygen-containing gas stream that comprises more than 25% oxygen” is the manner in which the system is operated and does not impart any additional structural limitations to the system.  The gas streams of Echegaray being combined with the effluent from the ammonia converter are capable of being used for any type of gas including an oxygen-containing gas stream which comprises more than 25% oxygen.
Considering claim 6, claim 6 is directed to a device used for producing the oxygen-containing gas stream.  The manner in which the oxygen-containing gas stream is produced does not impart any additional structural limitations to the system.  The supply line of air to the reactor of Echegaray is capable of feeding any type of gas stream including an oxygen-containing gas stream produced by a device for depleting oxygen from an oxygen-containing gas mixture by means of pressure swing adsorption, cryogenic decomposition or by means of membranes.
Considering claim 10, Echegaray teaches a device, arranged between the reactor for ammonia oxidation and the absorption tower, for combining the NOx-containing process gas stream (effluent from ammonia converter in Fig. 2 and/or 11 of Fig. 2-3) with an oxygen-containing gas stream (1c of Fig. 2), and a line (30a,c,d,g,h of Fig. 2-3), opening into the absorption tower, for introducing a peroxide-containing stream (Echegaray, Fig. 2-3).
The recitation “for introducing a peroxide-containing stream” is a statement of purpose and does not impart any additional structural limitations to the device.  Echegaray teaches a line/stream opening into the absorption tower and this line/stream is capable of being used for any type of fluid including a peroxide-containing fluid.
Considering claim 12, The recitation “the molar ratio of oxygen to ammonia in the reactant gas mixture is adjusted to values from 1.25 to 1.75 mol/mol” is the manner in which the system is operated and does not impart any additional structural limitations to the system.  The system of Echegaray having a supply line of ammonia and a supply line of air to the reactor is capable of being operated such that the molar ratio of oxygen to ammonia in the reactant gas mixture is within 1.25 to 1.75 mol/mol.
Considering claim 13, the recitation “at least a portion of a heat of reaction in the reactor is dissipated by cooling the reactor walls” is the manner in which the system is operated and does not impart any additional structural limitations to the system.  The system of Echegaray is capable of being operated such that a portion of a heat of reaction in the reactor is dissipated by cooling the reactor walls.
Considering claim 19, the temperature of the process gas from the catalyst arrangement is 700°C to 950°C is the manner in which the system is operated and does not impart any additional structural limitations to the system.  The modified system of Echegaray is capable of being operated such that the temperature of the process gas from the catalyst arrangement is 700°C to 950°C.
Considering claim 20, the temperature of the reactant gas mixture comprising ammonia and oxygen into the catalyst bed is from is 20°C to 300°C is the manner in which the system is operated and does not impart any additional structural limitations to the system.  The modified system of Echegaray is capable of being operated such that the temperature of the reactant gas mixture comprising ammonia and oxygen into the catalyst bed is from is 20°C to 300°C.
Considering claim 21, Echegaray teaches a system for oxidizing ammonia comprising a reactor for ammonia oxidation equipped with at least one supply line for a reactant gas mixture and with at least one discharge line for a process gas; a catalyst arrangement inside the reactor, the catalyst comprising at least one transition metal (i.e., cobalt) that is not an oxide of a platinum metal (Echegaray, Fig. 2 and Col. 1 lines 43-50).
Although Echegaray teaches the ammonia oxidation reaction occurs overs platinum containing wire gauze and that a small number of plants use a cobalt based pelletized catalyst, he does not explicitly teach the catalyst comprises at least one transition metal oxide.  
However, Qi teaches platinum gauze catalysts require high reaction temperatures, are expensive and the noble metal is lost from the gauze by volatilization of platinum oxide (Qi, [0003]).  Qi teaches a catalyst with a lower cost and lower reaction temperature comprising doped transition metal oxides that are not oxides of the platinum metals, and/or mixed oxides of such transition metal oxides, wherein the mixed oxides have spinel, delafossite, perovskite or brownmillerite structure (abstract and [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use a catalyst comprising doped transition metal oxides that are not oxides of the platinum metals, and/or mixed oxides of such transition metal oxides, wherein the mixed oxides have spinel, delafossite, perovskite or brownmillerite structure.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to use a lower cost catalyst at lower reaction temperatures with a reasonable expectation of success.
Based on applicant’s disclosure, “a device for adjusting the molar ratio of oxygen to ammonia in the reactant gas stream” are the supply lines for the reactant gas mixture (i.e., adjusting amount of oxygen fed to the reactor).  Echegaray teaches a supply line for ammonia (2 of Fig. 2) and a supply line for air (1a of Fig. 2).  Thus, Echegaray teaches a device for adjusting the molar ratio of oxygen to ammonia in the reactant gas stream.
The recitation “adjusting a molar ratio of oxygen to ammonia in the reactant gas mixture of less than or equal to 1.75 mol/mol by mixing an oxygen-containing gas stream having an O2 content of <20% by volume with a chosen amount of ammonia” is the manner in which the system is operated and does not impart any additional structural limitations to the system.  The system of Echegaray having a supply line of ammonia and a supply line of air to the reactor is capable of being operated such that the molar ratio of oxygen to ammonia in the reactant gas mixture of less than or equal to 1.75 mol/mol and the supply line of air is capable of feeding any type of gas stream including an oxygen-containing gas stream having an O2 content of <20% by volume to the reactor.
The manner in which the oxygen-containing gas stream is produced does not impart any additional structural limitations to the system.  The supply line of air to the reactor of Echegaray is capable of feeding any type of gas stream including an oxygen-containing gas stream produced by a device for diluting an air stream with a gas stream that comprises less than 20% by volume oxygen.
Echegaray teaches an absorption tower (Echegaray, Fig. 2-4).  The recitation “for absorbing NOx and forming HNO3, HNO2 or solutions of nitrates or nitrites” is a statement of purpose and does not impart any additional structural limitations to the absorption tower.  Echegaray teaches an absorption tower and his absorption tower is capable of absorbing NOx and forming HNO3, HNO2 or solutions of nitrates or nitrites.
Based on applicant’s disclosure, a device arranged between the reactor for ammonia oxidation and the absorption tower is a point wherein the two lines meet and combine (i.e., point/tee where NOx-containing gas stream combines with oxygen-containing gas stream).
Echegaray teaches a supplemental oxygen source (30 of Fig. 2) and teaches that any oxygen containing gas including a portion of the tail gas (14 of Fig. 2) can be used to supply the supplemental oxygen (Echegaray, Col. 8 lines 13-15 and lines 39-47).  Echegaray teaches the air supply to the ammonia converter is mixed with the supplemental oxygen (i.e., tail gas) (Echegaray, Fig. 2).  Thus, Echegaray teaches the system is confiture such that air steam is diluted with the gas stream removed from a residual gas (i.e., tail gas) downstream of the absorption tower.
Considering claim 22, Echegaray teaches a supplemental oxygen source (30 of Fig. 2) and teaches that any oxygen containing gas including an oxygen de-enriched air (i.e., nitrogen steam containing less than 20% by volume oxygen) can be used to supply the supplemental oxygen (Echegaray, Col. 8 lines 13-15 and lines 39-47).  Echegaray teaches the air supply to the ammonia converter is mixed with the supplemental oxygen (i.e., tail gas) (Echegaray, Fig. 2).  Thus, Echegaray teaches the system comprises means for diluting the air stream with a nitrogen steam containing less than 20% by volume oxygen.  Moreover, Echegaray teaches the system comprises a means for mixing the air stream with an oxygen de-enriched air; thus Echegaray teaches the system comprising a means for diluting the air stream.  The recitation “with water vapor or with a nitrogen stream containing less than 20% by volume oxygen” is the manner in which the system is operated and does not impart any additional structural limitations to the system.  The means for diluting the air stream of Echegaray is capable of using any stream for dilution including water vapor or nitrogen steam. 

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Echegaray et al. (US 6165435) in view of Qi et al. (us 2012/0183467 A1) and Schwefer et al. (US 2012/0034148 A1).
Considering claim 14, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for an integrated cooling device in the catalyst arrangement, wherein at least a portion of a heat of reaction in the reactor is dissipated by the integrated cooling device.
Echegaray does not explicitly teach an integrated cooling device in the catalyst arrangement.
However, Schwefer teaches that the selective catalytic oxidation of ammonia to nitrogen monoxide is an exothermic reaction (Schwefer, [0002] and [0004]).  Schwefer teaches that the heat released can be transported such that the feed gas can be so strongly heated even before reaching the reaction zone, such that undesired side reactions or uncontrolled preliminary reactions occur prior to the reaction zone (Schwefer, [0003]).  Schwefer teaches decreasing the transport of heat through the use of insulating jacket or a cooling medium (Schwefer, [0038]-[0043]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include an integrated cooling device in the catalyst arrangement.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to decrease the transport heat and avoid undesired side reactions or uncontrolled preliminary reactions to occur prior to the reaction zone with a reasonable expectation of success.
The recitation “wherein at least a portion of a heat of reaction in the reactor is dissipated by the integrated cooling device” is the manner in which the device is operated and does not impart any additional structural limitations to the device.  The modified reactor of Echegaray comprising an integrated cooling device would be capable of being operated such that a portion of a heat of reaction in the reactor is dissipated by the integrated cooling device.

Claims 16-18 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Echegaray et al. (US 6165435) in view of Qi et al. (us 2012/0183467 A1) and Linnhoff et al. (US 5131220).
Considering claim 16, all the limitations are met by the prior art referenced in meeting claim 1 limitations except for a compressor for compressing the oxygen-containing gas stream prior to entry into the reactor.
Echegaray teaches that most ammonia oxidation plants operate at about 10 atmospheres (Echegaray, Col. 1 lines 60-65), he is silent regarding a compressor and does not explicitly teach a compressor for compressing the oxygen-containing gas stream prior to entry into the reactor.
However, Linnhoff teaches that a feature of the oxidation of ammonia in nitric acid production process is that it includes compression of feed (i.e., gases which take part in the reaction), intermediate gas or recycle gas (Linnhoff, Col. 1 lines 11-28).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include a compressor for compressing the oxygen-containing gas stream prior to entry into the reactor.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to ensure the reaction is carried out at the desired pressure with a reasonable expectation of success.
Considering claim 17, the recitation “the chosen amount of ammonia is introduced into the compressed oxygen-containing gas stream” is the manner in which the system is operated and does not impart any additional structural limitations to the system.  The modified system of Echegaray is capable of being operated such that the ammonia is introduced into the compressed oxygen-containing gas stream.
Considering claim 18, Echegaray teaches a supplemental oxygen source that is injected into the nitric acid production process (Echegaray, Col. 7 line 40 – Col. 8 line 48), he does not explicitly teach a second compressor for compressing an oxygen-containing secondary gas stream.
However, Linnhoff teaches that a feature of the oxidation of ammonia in nitric acid production process is that it includes compression of feed (i.e., gases which take part in the reaction), intermediate gas or recycle gas (Linnhoff, Col. 1 lines 11-28).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include a second compressor for compressing the oxygen-containing secondary gas stream.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to ensure the process is carried out at the desired pressure with a reasonable expectation of success.
The recitation “wherein the compressed oxygen-containing secondary gas is added to the process gas prior to entry into the absorption tower” is the manner in which the system is operated and does not impart any additional structural limitations to the system.  The modified system of Echegaray is capable of being operated such that the compressed oxygen-containing secondary gas is added to the process gas prior to entry into the absorption tower.
Considering claim 23, all the limitations are met by the prior art referenced in meeting claim 21 limitations except for a compressor configured to compress the oxygen-containing gas stream prior to entry into the reactor.
Echegaray teaches that most ammonia oxidation plants operate at about 10 atmospheres (Echegaray, Col. 1 lines 60-65), he is silent regarding a compressor and does not explicitly teach a compressor for compressing the oxygen-containing gas stream prior to entry into the reactor.
However, Linnhoff teaches that a feature of the oxidation of ammonia in nitric acid production process is that it includes compression of feed (i.e., gases which take part in the reaction), intermediate gas or recycle gas (Linnhoff, Col. 1 lines 11-28).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include a compressor for compressing the oxygen-containing gas stream prior to entry into the reactor.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to ensure the reaction is carried out at the desired pressure with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments filed regarding Echegaray discloses adding even more oxygen and not adding an oxygen-depleted steam have been fully considered but are not persuasive.
Applicant’s arguments are based on a narrowing of Echegaray’s teachings.
Echegaray teaches a supplemental oxygen source (30 of Fig. 2) and teaches that any oxygen containing gas including an oxygen de-enriched air (i.e., nitrogen steam containing less than 20% by volume oxygen) or tail gas can be used to supply the supplemental oxygen (Echegaray, Col. 8 lines 13-15 and lines 39-47).  Echegaray teaches the air supply to the ammonia converter is mixed with the supplemental oxygen (i.e., tail gas) (Echegaray, Fig. 2).  Echegaray teaches the system comprises a means for mixing the air stream with an oxygen de-enriched air and/or tail gas; thus Echegaray teaches the system comprising a means for diluting the air stream.
Echegaray clearly teaches that a portion of the tail gas can be used to supply the supplemental oxygen; thus, Applicant’s assertion that tail gas 14 from the absorption process in Echegaray leaves the plant is a narrowing of Echegaray’s teaching since a portion of it can be used to supply the supplemental oxygen (30 of Fig. 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734